DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2017/0309843 A1).
Re claim 1, Kim discloses a device comprising a first lamination member (102) that includes a first area and a second area that is an area other than the first area; a bonding member (301) disposed on one side of the first lamination member and that includes an adhesive resin; and a second lamination member (101) disposed on an other side of the bonding member, wherein the bonding member includes a crack portion formed in at least a part of a matrix of the adhesive resin (paragraph 0085), wherein the adhesive resin includes: a first matrix region in the 
Re claim 3, Kim discloses the device wherein at least a part of the crack portion overlaps the first area. Wherever the crack is located would comprise the first area.  
Re claim 4, Kim discloses the device wherein the bonding member includes a non-crack portion that is a region other than the crack portion wherein the non-crack portion overlaps the second area.  Wherever the crack is not located would comprise the second area. 
Re claim 11, Kim discloses the device wherein the bonding member includes a third sub-bonding member (lower half portion of 301) disposed on the one side of the first lamination member and a fourth sub-bonding member (upper half portion of 301) disposed on the other side of the third sub-bonding member.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Seo et al. (US 2016/0338219 A1).
Kim does not disclose the device wherein the bonding member includes a first sub-bonding member and a second sub-bonding member spaced apart from each other in a direction parallel to a plane of the lamination members and that face each other with respect to an area that overlaps the first area, wherein a first side portion of the first sub-bonding member and a second side portion of the second sub-bonding member that faces the first side portion are aligned with each other at an interface of the first area and the second area, wherein the first side portion and the second side portion extend into an area that overlaps the first area, and at least a crack portion in each of the first side portion and the second side portion is formed in the area that overlaps the first area, wherein at least some of the first side portion and the second side portion further extend into an area that overlaps the first area.
Seo et al. discloses a device wherein the bonding member includes a first sub-bonding member (132, 133) and a second sub-bonding member (132, 133) spaced apart from each other in a direction parallel to a plane of the lamination members and that face each other with respect to an area that overlaps a first area, wherein a first side portion (133) of the first sub-bonding member and a second side portion (133) of the second sub-bonding member that faces the first side portion are aligned with each other at an interface of the first area and the second area, wherein the first side portion and the second side portion extend into an area that overlaps the first area, wherein at least some of the first side portion and the second side portion further extend into an area that overlaps the first area.  The boundaries of the first area and the second 
It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the device wherein the bonding member includes a first sub-bonding member and a second sub-bonding member spaced apart from each other in a direction parallel to a plane of the lamination members and that face each other with respect to an area that overlaps the first area, wherein a first side portion of the first sub-bonding member and a second side portion of the second sub-bonding member that faces the first side portion are aligned with each other at an interface of the first area and the second area, wherein the first side portion and the second side portion extend into an area that overlaps the first area, wherein at least some of the first side portion and the second side portion further extend into an area that overlaps the first area since one would be motivated improved durability (paragraph 0010).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein at least a part of the crack portion in each of the first side portion and the second side portion is formed in the area that overlaps the first area.  Seo et al. discloses that the first side portion (133) and the second side portion (133) may be positioned in the folding area (paragraph 0062).  Furthermore, outer portions of adhesive (131) may also comprise first and second side portions, which are disposed in the folding area (Fig. 3).  Kim discloses that the crack portion is due to compressive stress and tensile stress (paragraph 0085).  Therefore, at least a part of the crack portion in each of the first side portion and the second side portion would likely be formed in the area that overlaps the first area since the folding area would comprise tensile and compressive stress.

s 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi et al. (US 2016/0209874 A1).
Kim does not disclose the device wherein the third sub-bonding member and the fourth sub-bonding member are not disposed in the area that overlaps the first area, wherein an empty space is formed, wherein at least one of a third side portion where the third sub-bonding member is in contact with the empty space, and a fourth side portion wherein the fourth sub-bonding member is in contact with the empty space, overlaps the first area.  
Choi et al. discloses a device wherein the third sub-bonding member (upper portion of adhesive 420) and the fourth sub-bonding member (lower portion of adhesive 420) are not disposed in the area that overlaps the first area, wherein an empty space is formed, wherein at least one of a third side portion where the third sub-bonding member is in contact with the empty space, and a fourth side portion wherein the fourth sub-bonding member is in contact with the empty space, overlaps the first area.  The side portions may overlap the first area by being in contact with the empty space. Furthermore, the boundaries of the first area are not defined.  Therefore, the boundaries of the first area may be determined according to the claim limitations.   
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the third sub-bonding member and the fourth sub-bonding member are not disposed in the area that overlaps the first area, wherein an empty space is formed, wherein at least one of a third side portion where the third sub-bonding member is in contact with the empty space, and a fourth side portion wherein the fourth sub-bonding member is in contact with the empty space, overlaps the first area since one would be motivated by improved durability.


Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.

 It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein at least part of the crack portion is formed in an area overlapping the folding area.  Kim discloses that crack portion is due to compressive stress and tensile stress (paragraph 0085).  Therefore, the crack portion would likely overlap the folding area since the folding area would comprise high tensile and compressive stress (paragraph 0178).  
Re claim 16, Kim discloses the device wherein at least one of the first optical clear bonding member (301) and the second optical clear bonding member (302) includes: a first crack 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device comprising a second crack portion that has a higher density than the first crack portion, wherein at least a part of the second crack portion is formed in the area that overlaps the folding area.  Kim discloses that a crack is formed due to high compressive stress and tensile stress (paragraph 0085). Since the formation of cracks are an undesired consequence, multiple cracks in an irregular pattern may be formed since there would be more than one specific area within the folding area of high tensile and compressive stress.
Re claim 17, Kim discloses the device wherein at least one of the first optical clear bonding member (301) and the second optical clear bonding member (302) further includes a non-crack portion in a region where the crack is not formed. Kim does not disclose the device wherein the non-crack portion is formed in the area that overlaps the folding area.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the non-crack portion is formed in the area that overlaps the folding area. Since cracks forming are an undesired consequence, the folding area may comprise areas comprising cracks and areas not comprising cracks.

Allowable Subject Matter
Claims 9, 10 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, the display device of claim 8, wherein, one end portion of each of the first side portion and the second side portion contacts the first lamination member further into the area that overlaps the first area as compared to a position where the other end portion contacts the second lamination member; and the display device of claim 13, wherein the third side portion extends further into an area where the empty space is formed, as compared with the fourth side portion.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered.  Claims 2, 5-8, 12 and 13, which were previously objected to as comprising allowable subject matter are newly rejected after further consideration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD H KIM/Primary Examiner, Art Unit 2871